Case 1:20-cv-01395-RC Document 12-1 Filed 06/08/20 Page 1 of 2

ORIGINAL

IN THE
UNITED STATES DISTRICT COURT
FOR
THE DISTRICT OF COLUMBIA

 

The Honorable Kevin O. McCarthy )
et al., )
)
V. ) Civil Action No. 1:20-cv-1395

)

Plaintiffs )

)

The Honorable Nancy Pelosi, )
Speaker of the House of Representatives )
et al. )
)

Defendants )

)

)

AMICUS CURIAE BRIEF

The party named below hereby files the above captioned brief to encourage a judicial decision
that's right of center and Jeft of the middle to correct a gross legislative flaw allegedly in violation of
the United States Constitution, statutory law and the rules governing the United States House of
Representatives.

The memorandum of points and authorities, notice of hearing, prepared Order and the certificate

of service are attached hereto in support of said brief.

 

RECEIVED
Veil Room

Angelit D, Cuesar, Clerk of Court
US. Distriet Court, District of Columbia

 

 
Case 1:20-cv-01395-RC Document 12-1 Filed 06/08/20 Page 2 of 2

/s/

 
 

Respectfully submitted,

e(¢

Ray E. Parker,
Amicus Curiae

 

5021 Seminary Road
Suite 725

Alexandria, Virginia 22311
(703) 328 - 1015
